        Case 3:19-cv-01951-MPS Document 68 Filed 04/07/21 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT

THE HARTFORD COURANT COMPANY,                     :      No. 3:19-cv-01951-MPS
LLC                                               :
     Plaintiff,                                   :
                                                  :
               v.                                 :
                                                  :
PATRICK L. CARROLL III, ET AL.                    :
     Defendants.                                  :      APRIL 7, 2021

                      PROPOSED STIPULATED JUDGMENT

      Plaintiff The Hartford Courant Company, LLC, by and through its

undersigned counsel, and Defendants, by and through Connecticut Attorney General

William Tong (collectively, the “Parties”), wish to resolve the above-captioned

litigation and hereby stipulate as follows:

      WHEREAS, Plaintiff brought this action on December 11, 2019, seeking a

declaratory judgment that the provisions of Conn. Gen. Stat. § 46b-127(c)(1) that

require the closure of court proceedings and sealing of court records in cases

transferred to the regular criminal docket under Conn. Gen. Stat. § 46b-127

(hereinafter, the “Confidentiality Provisions”) violate the First Amendment to the

United States Constitution and article first, sections 4 and 5 of the Connecticut

Constitution, and further seeking preliminary and permanent injunctive relief.

      WHEREAS, Plaintiff is the publisher of The Hartford Courant, a newspaper in

Connecticut;

      WHEREAS, Defendants are the chief administrative judge and numerous

clerks of the Connecticut Superior Court, all of whom are sued in their official



                                              1
        Case 3:19-cv-01951-MPS Document 68 Filed 04/07/21 Page 2 of 9




capacity only;

      WHEREAS, Defendants are responsible for making records of court

proceedings, maintaining custody of those records, and making and keeping dockets

of causes in Superior Court;

      WHEREAS, in Connecticut, all cases alleging that a defendant violated a

criminal statute prior to the age of eighteen originate on the juvenile docket, Conn.

Gen. Stat. § 46b-133;

      WHEREAS, in Connecticut, court records of cases pending on the juvenile

docket, including juvenile delinquency cases, are confidential pursuant to Conn. Gen.

Stat. § 46b-124, and proceedings of such cases are private pursuant to Conn. Gen.

Stat. § 46b-122;

      WHEREAS, pursuant to Conn. Gen. Stat. § 46b-127(a)(1), cases alleging that

a juvenile defendant has committed a Class A felony or certain enumerated Class B

felonies after the juvenile attained the age of fifteen years shall be automatically

transferred to the regular criminal docket;

      WHEREAS, pursuant to Conn. Gen. Stat. §§ 46b-127(a)(3) and 46b-127(b), for

cases alleging that a juvenile defendant has committed a felony not enumerated in

Conn. Gen. Stat. § 46b-127(a)(1) after the juvenile attained the age of fifteen years, a

judge of the Superior Court may, upon motion from a prosecutorial official, exercise

his or her discretion to transfer the case to the regular criminal docket;

      WHEREAS, a defendant whose case has been transferred to the regular

criminal docket pursuant to a provision of Conn. Gen. Stat. § 46b-127 and who is not



                                           2
        Case 3:19-cv-01951-MPS Document 68 Filed 04/07/21 Page 3 of 9




alleged to have committed either a Class A felony or one of certain other enumerated

felonies, and who has not previously been convicted of a felony on the regular criminal

docket or been adjudged a serious juvenile offender or serious juvenile repeat

offender, shall be considered a “youthful offender” and such offender’s case shall be

transferred to the youthful offender docket. Conn. Gen. Stat. §§ 54-76b & 54-76c;

      WHEREAS, court records of cases pending on the youthful offender docket are

confidential pursuant to Conn. Gen. Stat. § 54-76l, and proceedings of such cases are

private pursuant to Conn. Gen. Stat. § 54-76h;

      WHEREAS, prior to October 1, 2019, court proceedings and court records of

cases transferred to the regular criminal docket pursuant to Conn. Gen. Stat. § 46b-

127 that remained on the regular criminal docket after arraignment were public to

the same extent as a case originating on the regular criminal docket brought against

a defendant who was at least 18 years of age at the time of the alleged offense;

      WHEREAS, in 2019, the Connecticut General Assembly passed Connecticut

Public Act No. 19-187 (hereinafter, the “Public Act”), which modified Conn. Gen. Stat.

§ 46b-127 effective October 1, 2019;

      WHEREAS, the Public Act added Conn. Gen. Stat. § 46b-127(c)(1)(A), which

requires that “[a]ny proceeding of any case transferred to the regular criminal docket

pursuant to this section shall be private and shall be conducted in such parts of the

courthouse or the building in which the court is located that are separate and apart

from the other parts of the court which are then being used for proceedings pertaining

to adults charged with crimes”;



                                          3
        Case 3:19-cv-01951-MPS Document 68 Filed 04/07/21 Page 4 of 9




      WHEREAS, Conn. Gen. Stat. § 46b-127(c)(1)(A) further requires that “[a]ny

records of such proceedings shall be confidential in the same manner as records of

cases of juvenile matters are confidential in accordance with the provisions of section

46b-124, except as provided in subparagraph (B) of this subdivision, unless and until

the court or jury renders a verdict of a guilty plea is entered in such case on the

regular criminal docket”;

   WHEREAS, the Public Act also added Conn. Gen. Stat. 46b-127(c)(1)(B), which

makes an exception for disclosure of court records in a transferred matter to the

victim of the crime allegedly committed by the defendant, but prohibits further

disclosure of those court records;

      WHEREAS, on March 26, 2020, Plaintiff moved for a preliminary injunction

requiring Defendants to unseal the court records of existing transferred cases

pending on the regular criminal docket that had been sealed pursuant to the

Confidentiality Provisions of Conn. Gen. Stat. § 46b-127(c)(1), and prohibiting

Defendants from automatically sealing court records in future transferred cases

pursuant to those Confidentiality Provisions.       ECF 26.      By that motion for

preliminary injunction, Plaintiff did not seek preliminary injunctive relief to enjoin

the closure of court proceedings in transferred cases pursuant to the Confidentiality

Provisions;

      WHEREAS, on July 24, 2020, the U.S. District Court for the District of

Connecticut (Shea, J.) entered an order granting Plaintiff’s motion for preliminary

injunction for the reasons set forth in the District Court’s accompanying



                                          4
        Case 3:19-cv-01951-MPS Document 68 Filed 04/07/21 Page 5 of 9




memorandum opinion of that same date, ECF 46; in doing so, the District Court

expressly did not reach Plaintiff’s arguments under the Connecticut Constitution;

      WHEREAS, on August 18, 2020, Defendants appealed the District Court’s

order granting the preliminary injunction to the U.S. Court of Appeals for the Second

Circuit, ECF 47;

      WHEREAS, on February 1, 2020, the Second Circuit entered an order

affirming the District Court’s order granting the preliminary injunction for the

reasons set forth in Second Circuit’s accompanying opinion of that same date,

Hartford Courant Co., LCC v. Carroll, 986 F.3d 211 (2d Cir. 2021); in doing so, the

Second Circuit did not reach Plaintiff’s arguments under the Connecticut

Constitution;

      WHEREAS, the Parties agree that the Second Circuit’s reasoning for its

holding that the Confidentiality Provisions of Conn. Gen. Stat. § 46b-127(c)(1) violate

the First Amendment to the United States Constitution because they are not

narrowly tailored to a compelling State interest, Hartford Courant Co., LLC, 986 F.3d

at 215–16, is applicable to the entirety of Plaintiff’s federal constitutional claims

alleged in Count One of the Complaint, is dispositive of Count One of the Complaint,

and entitles Plaintiff to permanent injunctive relief enjoining the automatic sealing

of court records and the closure of proceedings in transferred matters pursuant to the

Confidentiality Provisions of Conn. Gen. Stat. § 46b-127(c)(1), as sought in Count

Four of the Complaint;

      WHEREAS, in light of the Second Circuit’s decision, the Parties wish to resolve



                                          5
        Case 3:19-cv-01951-MPS Document 68 Filed 04/07/21 Page 6 of 9




the remaining issues in this case without further litigation or delay;

      NOW, THEREFORE, the Parties jointly propose the following stipulations:


                        Proposed and Stipulated Judgment

   1. Judgment shall enter in favor of Plaintiff on Count One of its Complaint, and

      the Court shall enter a declaratory judgment that the Confidentiality

      Provisions of Conn. Gen. Stat. § 46b-127(c)(1) violate the First Amendment to

      the United States Constitution for the reasons set forth in Hartford Courant

      Co., LCC v. Carroll, 986 F.3d 211 (2d Cir. 2021).

   2. A permanent injunction shall enter prohibiting Defendants from sealing court

      records and closing proceedings pursuant to the Confidentiality Provisions of

      Conn. Gen. Stat. § 46b-127(c)(1) in cases transferred to the regular criminal

      docket pursuant to Conn. Gen. Stat. § 46b-127.

   3. Nothing in this judgment shall prohibit a juvenile defendant whose case has

      been transferred to the regular criminal docket from moving to seal some or all

      of his or her court records or proceedings in accordance with the procedures

      provided under state law.

   4. Nothing in this judgment shall prohibit Plaintiff or any other member of the

      press or public from moving to unseal any sealed court record, or for moving

      for access to any closed proceeding, or portion thereof, in any case transferred

      to the regular criminal docket pursuant to Conn. Gen. Stat. § 46b-127.

   5. This judgment addresses the constitutionality under the First Amendment to

      the United States Constitution of only the challenged Confidentiality


                                          6
     Case 3:19-cv-01951-MPS Document 68 Filed 04/07/21 Page 7 of 9




   Provisions of Conn. Gen. Stat. § 46b-127(c)(1).        It does not address the

   constitutionality of any other subsection of Conn. Gen. Stat. § 46b-127 or any

   other provision of law, including but not limited to, Conn. Gen. Stat. §§ 46b-

   122, 46b-124, 54-76h, and 54-76l.

6. Plaintiff stipulates to the voluntary dismissal, without prejudice, of Count Two

   of its Complaint seeking a declaration that Conn. Gen. Stat. § 46b-127 violates

   article first, sections 4 and 5 of the Connecticut Constitution.

7. The Parties waive all rights of appeal with respect to any judgment entered in

   accordance with this stipulation.

8. Plaintiff reserves the right to seek attorney’s fees. Defendants reserve their

   right to contest the amount of any attorney’s fees and/or costs that Plaintiff

   may seek.




                                       7
       Case 3:19-cv-01951-MPS Document 68 Filed 04/07/21 Page 8 of 9




STIPULATED AND AGREED TO:



PLAINTIFF,                                  DEFENDANTS,
THE HARTFORD COURANT                        JUDGE PATRICK L. CARROLL, III.,
COMPANY, LLC                                ET AL.

                                            WILLIAM TONG
                                            ATTORNEY GENERAL

By:_s/William S. Fish, Jr._________       By: /s/ Alma Rose Nunley

William S. Fish, Jr. (ct05349)            Alma Rose Nunley (ct30610)
HINCKLEY, ALLEN & SNYDER LLP              Michael Skold (ct28407)
20 Church St.                             Assistant Attorneys General
Hartford, CT 06103                        Attorney General’s Office
Phone: 860.331.2700                       165 Capital Avenue
Facsimile: 860.278.3802
wfish@hinckleyallen.com                   Hartford, CT 06106
                                          860-808-5020 (phone)
Katie Townsend (phv10445)                 860-808-5347 (fax)
THE REPORTERS COMMITTEE FOR               Alma.Nunley@ct.gov
FREEDOM OF THE PRESS                      Michael.Skold@ct.gov
1156 15th St. NW, Suite 1020
Washington, D.C. 20005                    Dated: April 7, 2021
Phone: 202.795.9300
Facsimile: 202.795.9310
ktownsend@rcfp.org

Dated: April 7, 2021




                                      8
          Case 3:19-cv-01951-MPS Document 68 Filed 04/07/21 Page 9 of 9




                           CERTIFICATE OF SERVICE

      I hereby certify that on April 7, 2021, a copy of the foregoing was electronically

filed. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s

system.




                                              /s/ Alma Rose Nunley
                                              Alma Rose Nunley
                                              Assistant Attorney General




                                          9
